PER CURIAM*.
Prior to the filing of formal charges in this matter, Respondent Anthony C. Dupre filed a Motion for Discipline by Consent. Dupre agreed to a suspension of one year and one day, with all but thirty (30) days suspended, and two years probation during which he shall earn an additional five continuing legal education credits yearly and provide twenty hours of pro bono legal services work yearly in Evangeline Parish. Disciplinary Counsel concurred in the Motion for Discipline by Consent. The Disciplinary Board in turn considered the case, and recommended that this Court adopt the tendered discipline.
Upon review of the record, particularly of the Disciplinary Board’s findings and recommendation, and the record filed herein, it is the decision of this Court that the Disciplinary Board’s recommendation be adopted.
Accordingly, it is ordered that Anthony C. Dupre be suspended from the practice of law in Louisiana for a period of one year and one day from this date, with all but thirty (30) days of this suspension period suspended. *995Further, Dupre is hereby placed on two years probation during which time he shall earn an additional five (5) continuing legal education credits yearly, and provide twenty (20) hours of pro bono legal services work yearly in Evangeline Parish, said probation to be monitored by Jonathan Vidrine who is to provide the Office of Disciplinary Counsel with a quarterly report regarding Dupre’s compliance. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.

 Victory, J., not on panel. Rule IV, Part II, Sec. 3.